Citation Nr: 1112477	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in Denver, Colorado



THE ISSUE

Entitlement to payment or reimbursement for non-VA emergency services provided at Memorial Hospital in Colorado Springs, Colorado, on August 21, 2004.  



REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran, CL, DW



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Network Authorization and Payment Center in Fort Harrison, Montana.  

The Veteran testified by way of a videoconference hearing from the RO before the undersigned Veterans Law Judge in June 2008.  

The Veteran's claim was previously before the Board in July 2008 and remanded for further development and adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is shown to have sought emergency treatment at Memorial Hospital in Colorado Springs, Colorado, on August 21, 2004, for abdominal pain.

2.  The Veteran is not shown to have received treatment at a VA medical facility in the twenty-four months prior (August 21, 2002, to August 21, 2004) to the emergency treatment at Memorial Hospital.  

3.  The Veteran is shown to have been  last treated at a VA Medical Center (VAMC) on an outpatient basis on January 28, 2002.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for non-VA emergency services provided at Memorial Hospital in Colorado Springs, Colorado, on August 21, 2004,   have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters: Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), does not apply in the instant case.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute or regulation is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

II. Analysis

The facts in this case are undisputed.  The Veteran sought emergency treatment at Memorial Hospital in Colorado Springs, Colorado, on August 21, 2004, for abdominal pain.  The Veteran was treated for an abdominal wall hematoma and released on the same day.

The Veteran had not received treatment at a VA medical facility in the twenty-four months prior (August 21, 2002, to August 21, 2004) to the emergency treatment at the non-VA medical facility.  

Notably, the Veteran had previously enrolled at the VAMC in Gainesville, Florida, in May 1999.  He was last seen in October 1999 for blood work.  The Veteran failed to show for appointments scheduled in October 2001 and June 2002.

The Veteran enrolled at the VAMC in San Diego, California, VAMC in January 2002.  He was treated on January 5, 2002, for complaints of abdominal pain related to constipation of one week duration.  He was diagnosed with constipation and benign prostatic hypertrophy and was last seen on January 28, 2002, for a follow-up visit.  

The Veteran is seeking reimbursement or payment for the non-VA emergency services provided at Memorial Hospital in Colorado Springs, Colorado, on August 21, 2004.

As the Veteran is a nonservice-connected Veteran, his only entitlement to emergency treatment is under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002. Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556.  

The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under these provisions the veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of     38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (emphasis added)

(f)  The veteran was financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran had no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant had exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran was not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record shows that the Veteran does not satisfy at least one of the requisite criteria as set forth, and thus, reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(d).  

Specifically, at the time the emergency treatment was furnished, the Veteran is not shown to have received medical services under authority of  38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment or from August 21, 2002, to August 21, 2004.  

While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and regulation.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Because the Veteran does not meet one of the criteria under 38 C.F.R. § 17.1002, reimbursement is prohibited.  The Board need not go into whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment.  Id.  

Accordingly, on this record, reimbursement or payment for non-VA emergency services provided at Memorial Hospital in Colorado Springs, Colorado, on August 21, 2004, under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, is not permitted.  


ORDER

The claim for reimbursement or payment for non-VA emergency services provided at Memorial Hospital in Colorado Springs, Colorado, on August 21, 2004, must be denied by law.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


